3. Kyrgyzstan (
(ES) Mr President, this is an oral amendment tabled by my colleague Mr Brok, who unfortunately cannot be with us this morning.
It would be an amendment to paragraph 5 and would consist of adding, after the reference to the elections on 10 October: 'to strengthen democracy and political accountability'.
(IT) Mr President, this concerns an oral amendment to item 13, calling on the Commission to verify the current situation: the possibility of providing humanitarian aid once the situation has been verified.